Name: 76/206/EEC: Council Decision of 9 February 1976 on intervention by the European Social Fund in favour of persons occupied in the textile and clothing industries
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-02-14

 Avis juridique important|31976D020676/206/EEC: Council Decision of 9 February 1976 on intervention by the European Social Fund in favour of persons occupied in the textile and clothing industries Official Journal L 039 , 14/02/1976 P. 0039 - 0039 Greek special edition: Chapter 05 Volume 2 P. 0069 ++++ ( 1 ) OJ N L 28 , 4 . 2 . 1971 , P . 15 . ( 2 ) OJ N C 280 , 8 . 12 . 1975 , P . 65 . ( 3 ) OPINION DELIVERED ON 27 NOVEMBER 1975 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 4 ) OJ N L 291 , 28 . 12 . 1972 , P . 160 . ( 5 ) OJ N L 249 , 10 . 11 . 1971 , P . 58 . ( 6 ) OJ N L 185 , 9 . 7 . 1974 , P . 1 . COUNCIL DECISION OF 9 FEBRUARY 1976 ON INTERVENTION BY THE EUROPEAN SOCIAL FUND IN FAVOUR OF PERSONS OCCUPIED IN THE TEXTILE AND CLOTHING INDUSTRIES ( 76/206/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 71/66/EEC OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS THE TIME LIMIT REFERRED TO IN THE SECOND PARAGRAPH OF ARTICLE 3 OF COUNCIL DECISION 72/429/EEC OF 19 DECEMBER 1972 ON INTERVENTION BY THE EUROPEAN SOCIAL FUND IN FAVOUR OF PERSONS OCCUPIED IN THE TEXTILE INDUSTRY ( 4 ) , EXPIRED ON 1 JANUARY 1976 ; WHEREAS , HOWEVER , THE EMPLOYMENT SITUATION IN THE COMMUNITY TEXTILE SECTOR CONTINUES TO BE AFFECTED BY QUANTITATIVE AND QUALITATIVE IMBALANCES AND IT APPEARS NECESSARY TO PROLONG THE SPECIFIC JOINT ACTION AIMED AT ENSURING A BETTER ADAPTATION OF LABOUR SUPPLY AND DEMAND IN THIS SECTOR ; WHEREAS THE EMPLOYMENT DIFFICULTIES ENCOUNTERED IN THE TEXTILE SECTOR HAVE PROGRESSIVELY AFFECTED THE CLOTHING SECTOR , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . OPERATIONS WHICH ARE AIMED AT FACILITATING THE EMPLOYMENT AND THE GEOGRAPHICAL AND OCCUPATIONAL MOBILITY OF PERSONS OCCUPIED IN THE TEXTILE INDUSTRY , INCLUDING THE PROCESSING OF CHEMICAL FIBRES , AND IN THE CLOTHING INDUSTRY , WHOSE ACTIVITIES ARE DIRECTLY AFFECTED , OR ARE IN DANGER OF BEING AFFECTED , BY QUANTITATIVE OR QUALITATIVE MEASURES FOR STRUCTURAL ADAPTATION AND WHO ARE TO PURSUE ACTIVITIES AS EMPLOYED PERSONS EITHER WITHIN THOSE INDUSTRIES OR OUTSIDE THEM , SHALL BE ELIGIBLE FOR ASSISTANCE FROM THE SOCIAL FUND PURSUANT TO ARTICLE 4 OF DECISION 71/66/EEC . 2 . OPERATIONS FOR THE BENEFIT OF SELF-EMPLOYED PERSONS IN CHARGE OF TEXTILE OR CLOTHING UNDERTAKINGS , IN PARTICULAR SMALL CRAFT UNDERTAKINGS , WHO ARE TO PURSUE ACTIVITIES AS SELF-EMPLOYED PERSONS , SHALL ALSO BE ELIGIBLE FOR ASSISTANCE FROM THE FUND ON THE TERMS LAID DOWN IN PARAGRAPH 1 . ARTICLE 2 AIDS INCLUDED IN THE LIST LAID DOWN BY COUNCIL REGULATION ( EEC ) N 2397/71 OF 8 NOVEMBER 1971 ON AIDS WHICH MAY QUALIFY FOR ASSISTANCE FROM THE EUROPEAN SOCIAL FUND ( 5 ) , AS AMENDED BY REGULATION ( EEC ) N 1761/74 ( 6 ) , MAY ALSO RECEIVE ASSISTANCE FROM THE FUND BY VIRTUE OF THIS DECISION . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING THAT OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY TO OPERATIONS OF WHICH THE DRAFT HAS RECEIVED THE APPROVAL OF THE COMMISSION DURING A PERIOD BEGINNING 2 JANUARY 1976 AND ENDING 18 MONTHS AFTER THE ENTRY INTO FORCE OF THIS DECISION . DONE AT BRUSSELS , 9 FEBRUARY 1976 . FOR THE COUNCIL THE PRESIDENT G . THORN